Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered June 16, 1993, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s motion to suppress a statement was properly denied. Giving due deference to the hearing court’s credibility determinations, which are supported by the record, we conclude that the statement was non-custodial (see, People v Yukl, 25 NY2d 585, cert denied 400 US 851), that the statement was not coerced in any manner (see, People v Anderson, 42 NY2d 35), and that defendant’s parole officer did not engage in any conduct impairing the voluntariness of the statement (see, Minnesota v Murphy, 465 US 420; People v Dyla, 142 AD2d 423, 442-443, lv denied 74 NY2d 808).
Contrary to defendant’s contention, the trial court’s supplemental instruction did not remove from the jury’s consideration the issue of coercion by the parole officer, and this instruction was otherwise adequate.
The evidence was legally sufficient to prove that defendant was an active participant in the crime, and not merely that he was present during the shooting. Moreover, the verdict was not against the weight of the evidence.
On the existing record, which defendant has not supplemented by way of proceedings pursuant to CPL article 440 (see, People v Love, 57 NY2d 998), we conclude that defendant received effective assistance of trial counsel. Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Andrias, JJ.